            Case 1:21-cv-00228-JMF Document 9 Filed 02/02/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


JACKELYN KELLER,

               Plaintiff,                              Case No:     1:21-cv-00228 (JMF)(OTW)

       v.                                              ORAL ARGUMENT REQUESTED


ABOUT, INC. d/b/a DOTDASH,

               Defendant.




                     DOTDASH’S NOTICE OF MOTION AND
            MOTION TO COMPEL ARBITRATION AND STAY THIS ACTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Defendant About, Inc. a/k/a Dotdash’s (“Dotdash”) Motion To Compel Arbitration

and Stay This Action, as well as the declarations and exhibits in support thereof, Dotdash will,

and hereby does, move this Court, before the Honorable Jesse M. Furman at the Thurgood

Marshall United States Courthouse, Courtroom 1105, 40 Foley Square, New York, New York,

10007-1312, on a date and time to be determined by the Court, for an Order pursuant to Federal

Rules of Civil Procedure Rule 12(b)(1) and 12(b)(6), the Federal Arbitration Act, 9 U.S.C. §§ 3,

4, 28 U.S.C. § 1927, and the Court’s inherent equitable power: (i) compelling Plaintiff Jackelyn

Keller (“Plaintiff”) to arbitrate her claims pursuant to the arbitration agreement she entered into

with Dotdash; (ii) staying this action; and (iii) requiring Plaintiff and her counsel, jointly and

severally, to reimburse Dotdash for its costs and fees it incurred to prepare and litigate this

Motion.
         Case 1:21-cv-00228-JMF Document 9 Filed 02/02/21 Page 2 of 3




Dated: February 2, 2021             Respectfully Submitted,

                                    HUNTON ANDREWS KURTH LLP

                                    By: /s/ Robert T. Quackenboss
                                            Robert T. Quackenboss
                                            Sima Kazmir
                                            200 Park Avenue
                                            New York, New York 10166
                                            (212) 309-1000
                                            rquackenboss@hunton.com
                                            skazmir@hunton.com

                                           Jason P. Brown (pro hac vice forthcoming)
                                           2200 Pennsylvania Avenue, NW
                                           Washington, District of Columbia 20037
                                           (202) 955-1500
                                           brownj@hunton.com

                                           Counsel for Defendant




                                     -2-
            Case 1:21-cv-00228-JMF Document 9 Filed 02/02/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that, on February 2, 2021 I filed a true and correct copy of the foregoing

document via the Court’s electronic-filing system, which will send electronic notification of such

filing to all counsel-of-record in this action.

                                                  /s/ Robert T. Quackenboss
                                                  Robert T. Quackenboss




                                                    1
054941.0000077 EMF_US 83775366v1
